Dismiss and Opinion Filed February 5, 2020




                                                 In the
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00899-CV

                     CHADWICK LIPSEY, Appellant
                                V.
   MICHAEL ANTHONY LUJAN AND LONE STAR CORRUGATED CONTAINER
  CORPORATION D/B/A SAVWAY CARTON FORMS D/B/A LONE STAR DIGITAL,
                             Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-09105

                              MEMORANDUM OPINION
                          Before Justices Bridges, Molberg, and Carlyle
                                   Opinion by Justice Carlyle
       Appellant’s brief in this case is overdue. By postcard dated December 18, 2019, we

notified appellant the time for filing appellant’s brief had expired. We directed appellant to file a

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Cory L. Carlyle/
                                                    CORY L. CARLYLE
                                                    JUSTICE


190899F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

CHADWICK LIPSEY, Appellant                          On Appeal from the 44th Judicial District
                                                    Court, Dallas County, Texas
No. 05-19-00899-CV         V.                       Trial Court Cause No. DC-16-09105.
                                                    Opinion delivered by Justice Carlyle.
MICHAEL ANTHONY LUJAN AND                           Justices Bridges and Molberg participating.
LONE STAR CORRUGATED
CONTAINER CORPORATION D/B/A
SAVWAY CARTON FORMS D/B/A
LONE STAR DIGITAL, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees MICHAEL ANTHONY LUJAN AND LONE STAR
CORRUGATED CONTAINER CORPORATION D/B/A SAVWAY CARTON FORMS D/B/A
LONE STAR DIGITAL recover their costs of this appeal from appellant CHADWICK LIPSEY.


Judgment entered this 5th day of February, 2020.




                                              –3–